Citation Nr: 0825761	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for status post 
fracture, left hip, postoperative, secondary to residuals of 
fracture, right astralgus and navicular bones with 
degenerative changes.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected gunshot wound scar, right ankle.

3. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of fracture, right astralgus and 
navicular bones with degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  He is the recipient of the Combat Infantryman 
Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  A motion to advance this case 
on the Board's docket was granted by the Board on July 7, 
2008, for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

In his September 2006 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In October 2006, the veteran 
withdrew his request for such hearing.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007).

The issue of entitlement rating in excess of 20 percent for 
service-connected residuals of fracture, right astralgus and 
navicular bones with degenerative changes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims.

 2. Status post fracture, left hip, postoperative is not 
etiologically related to service-connected residuals of 
fracture, right astralgus and navicular bones with 
degenerative changes.

3. Service-connected gunshot wound scar, right ankle is 
manifested by tenderness around the entry wound and a non-
adherent, non-keloid scar that is 1 cm x 1 cm in size.
 

CONCLUSIONS OF LAW

1. Status post fracture, left hip, postoperative is not 
proximately due to or the result of service-connected 
residuals of fracture, right astralgus and navicular bones 
with degenerative changes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected, gunshot wound scar, right ankle have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

However, with regard to the initial rating claim, the Board 
notes that such claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Nevertheless, 
the Court of Appeals for Veterans Claims (Court), in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), held that VCAA notice requirements also 
apply to the evidence considered in determinations of the 
degree of disability and effective date of the disability 
once service connection has been established.  In this case, 
the veteran was provided with a VCAA notification letter in 
May 2003 with regard to his initial rating claim and in 
January 2004 with regard to his claim for service connection, 
prior to the initial unfavorable rating decision issued in 
June 2004.  An additional VCAA letter was sent in March 2007. 

Initially, the Board notes that, in Pelegrini v. Principi, 
the Court held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim 
based upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. 
App. 112, 120-21 (2004).  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated from the regulation by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to no 
longer state that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim (the fourth element of notice as required under 
Pelegrini) effective May 30, 2008).  Thus, any defect of 
notice related to this element is harmless.  

In reviewing the claims file, the Board notes that the 
veteran's gunshot wound scar was service-connected as the 
result of an increased rating claim for a service-connected 
right ankle wound.  The May 2003 letter, therefore, advised 
the veteran that he must show that his service-connected 
disability had increased in severity, and informed him of how 
VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
The June 2004 letter with regard to the veteran's service 
connection claim also met all elements of VCAA, to include 
notifying the veteran of how to establish secondary service 
connection.  

As for notice of how to establish disability ratings and 
effective dates, the Board observes that the April 2007 VCAA 
letter provided notice as required by Dingess/Hartman.  The 
Board is aware of the inadequate timing of this notice; 
however finds no prejudice to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was informed of how to substantiate a higher initial 
rating in the July 2003 letter, and as the Board determines 
herein that a preponderance of the evidence is against the 
veteran's service connection and initial rating claims, any 
questions as to appropriate effective dates are rendered 
moot. 

Additionally, throughout the claims process, the veteran has 
had a meaningful opportunity to participate effectively in 
the development of the claims.  Moreover, the veteran has not 
demonstrated how any defective notice as to his initial 
rating claim has prejudiced him in the essential fairness of 
the adjudication.  See Goodwin v. Peake, No. 05-0876 (Court 
of Appeals for Veterans Claims, May 19, 2008) (where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, the Board finds that there has been no 
prejudice to the veteran as a result of inadequate timing of 
notice.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); 
Mayfield v. Nicholson, rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for service connection 
claims and initial rating claims have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and affording him 
the opportunity for a VA examination.  The veteran's service 
treatment records, VA treatment records, private medical 
records, and reports from June 2003 and May 2004 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of his claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection

The veteran contends that his service-connected residuals of 
fracture, right astralgus and navicular bones with 
degenerative changes caused him to fall and fracture his left 
hip.  Therefore, he argues that service connection for status 
post fracture, left hip, postoperative, should be granted on 
a secondary basis.  The Board observes that the veteran does 
not contend, nor does the evidence suggest, that the 
veteran's left hip disorder is directly or presumptively 
related to his military service.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection, to include notice that the service-connected 
disability must be shown to have caused or aggravated the 
claimed disability beyond its normal progression.  Thus, the 
Board finds no prejudice in the Board considering the 
regulation changes in adjudicating the veteran's service 
connection claim.  See Bernard at 393-94.  

Private treatment records reveal that the veteran fell down 
some stairs and fractured his left hip in June 2002, 
requiring hospitalization and a partial hip replacement.  
Private and VA treatment records show that the veteran 
continues to have pain and limitation of function due to his 
left hip disorder.  Accordingly, the Board finds that the 
veteran has a current diagnosis of status post fracture, left 
hip, postoperative.  

With regard to a relationship between the veteran's service-
connected right ankle fracture and his left hip, the Board 
observes that there are conflicting medical opinions of 
record.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In a November 2003 VA treatment record, Dr. R. states that 
the right ankle has a stable ankle joint, but with 
significant loss of extension and flexion, which plays a role 
in the veteran falling and that the falling is in all 
probability related to the war injury during World War II.  
The Board, however, accords no probative weight to this 
opinion.  In this regard, the Board observes that the veteran 
related in a July 2002 private treatment record relevant to 
his fractured left hip that he fell downstairs after getting 
dizzy.  Additionally, the May 2004 VA examination report 
reveals that both the veteran and his wife indicated that he 
falls frequently, and the veteran stated that he got dizzy 
prior to falling.  Since the medical evidence does not 
reflect that Dr. R. had access to the claims file or that he 
otherwise considered, or had knowledge of, the veteran's 
dizzy spells, the Board finds this opinion has no probative 
value with regard to this claim. 

In contrast, the May 2004 VA examiner opined that it is less 
than a 50 percent probability that the veteran's hip fracture 
was caused by his ankle disability.  She noted that the 
veteran was falling, but, as the falls were preceded by 
dizziness, they were caused by dizziness.  The VA examiner 
examined the veteran, took a thorough history of his right 
ankle and left hip disabilities, and reviewed the claims 
file.  Accordingly, the Board affords her opinion great 
probative weight.  

The Board notes that the private treatment records with 
regard to the veteran's left hip fracture and operation were 
not associated with the claims file at the time of the May 
2004 VA examination.  However, as these records contain only 
information relevant to the veteran's contemporaneous 
treatment of his left hip fracture, and as discussed above, 
only further support the examiner's opinion as to etiology, 
the Board determines that the adequacy of the May 2004 VA 
examination report is not undermined by the examiner not 
having these records. 

Consequently, there is no competent and probative medical 
evidence establishing a connection between the veteran's 
status post fracture, left hip, postoperative and his 
residuals of fracture, right astralgus and navicular bones 
with degenerative changes.  The Board has considered the 
veteran's own statements in this regard.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   Absent competent 
and probative evidence of a causal nexus between the 
veteran's status post fracture, left hip, postoperative and 
his service-connected residuals of fracture, right astralgus 
and navicular bones with degenerative changes, service 
connection must be denied. 
 
Initial Rating 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's gun shot wound scar.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected gunshot wound scar.

The veteran's service-connected gunshot wound scar, right 
ankle is assigned a 10 percent rating evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The veteran 
contends that the gunshot wound scar causes pain that is more 
severe than contemplated under such rating, and that a higher 
rating should, therefore, be assigned.

Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assigned when the area or 
areas exceed six square inches (39 square centimeters).  A 20 
percent evaluation is assigned when the area or areas exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, 
or neck, that are superficial, that do not cause limited 
motion, and that involve area or areas of 144 square inches 
(929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for scars that are superficial and unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.  Under Diagnostic Code 7805, 
other types of scars will be rated based on limitation of 
function of affected part.

The June 2003 VA examiner described both the entry and exit 
wound scars as 
1 cm x 1 cm, nontender, hypopigmented, and without 
induration, keloid formation or adhesions on either scar.  
However, the May 2004 VA examination report showed that the 
veteran had tenderness of the right ankle in the area of the 
entry wound.  Thus, the veteran's service-connected gunshot 
wound scar, right ankle was assigned a 10 percent rating 
evaluation for a superficial scar, painful on examination.  

The Board observes that a rating in excess of 10 percent is 
not available under Diagnostic Codes 7802, 7803, or 7804.  
For a rating in excess of 10 percent under Diagnostic Code 
7801, the scar must be deep, cause limited motion, and exceed 
12 square inches (77 square centimeters) in size.  As for 
Diagnostic Code 7805, although the veteran experiences 
limitation of motion of his right ankle, such symptoms are 
contemplated under the rating evaluation for residuals of 
fracture, right astralgus and navicular bones with 
degenerative changes.  Thus, to assign a separate rating 
under Diagnostic Code 7805 would be pyramiding.  
Additionally, there is no evidence that the gun shot wound 
scar causes limitation of motion.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2007), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's service-connected gunshot wound scar, right ankle 
so as to warrant consideration of alternate rating codes.   

Consequently, the preponderance of the evidence is against a 
rating in excess of 10 percent for service-connected gunshot 
wound scar, right ankle.  The Board has considered the 
veteran's own statements regarding the claimed severity of 
his service-connected gunshot wound scar, right ankle.  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of the severity of a disability.  See Espiritu 
at 494 (1992).   

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 10 percent for 
service-connected gunshot wound scar, right ankle.  The Board 
has contemplated whether the case should be referred for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board finds no evidence that the veteran's 
service-connected disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  However, the 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to a service 
connection for status post fracture, left hip, postoperative 
and a rating in excess of 10 percent for service-connected 
gunshot wound scar, right ankle.  Therefore, his claims must 
be denied.


ORDER

Service connection for status post fracture, left hip, 
postoperative, claimed as secondary to residuals of fracture, 
right astralgus and navicular bones with degenerative 
changes, is denied.

A rating in excess of 10 percent for service-connected 
gunshot wound scar, right ankle is denied.





REMAND

The veteran contends that the currently assigned 20 percent 
rating evaluation for residuals of fracture, right astralgus 
and navicular bones with degenerative changes does not 
contemplate the severity of his symptomology.  Therefore, he 
argues that a higher rating should be assigned.  The Board 
finds that a remand is warranted in order to afford the 
veteran another VA examination to ascertain the current 
nature and severity of his right ankle residuals of fracture. 

In this regard, the Board observes that the veteran's 
residuals of fracture, right astralgus and navicular bones 
with degenerative changes were assessed at both the June 2003 
and May 2004 VA examinations.  However, even the more recent 
of these two examinations was over four years ago, and the 
Board notes that the most recent treatment record relevant to 
his right ankle fracture of record is dated in August 2004.  
Further, the Board observes that a June 2003 X-ray reportedly 
showed marked proliferative changes talus and navicular bone, 
indicating degeneration.  Thus, the Board finds the medical 
evidence of record is insufficient to determine the current 
nature and severity of the veteran's disability and that 
another VA examination is warranted to determine the current 
severity of the veteran's service-connected residuals of 
fracture, right ankle. 

Additionally, the Board observes that the Court's recent 
decision in Vazquez-Flores, discussed above, is relevant to 
the instant claim.  Although the veteran has been advised 
that he must show that his disability had increased in 
severity, of the medical and lay evidence he can submit in 
support of his claim and of how to substantiate a disability 
rating, he has not been provided proper notice of the 
relevant diagnostic codes.  Thus, this remand for substantive 
development will also allow VA the chance to provide 
corrective VCAA notice to the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice that provides him with the 
diagnostic codes relevant to his 
service-connected residuals of 
fracture, right astralgus and navicular 
bones with degenerative changes as 
required by the holding of Vazquez-
Flores.

This letter should also request that 
the veteran identify any additional VA 
or private treatment that he has 
received for his service-connected 
residuals of right ankle fracture since 
August 2004, and to provide 
authorizations to release these records 
to VA if necessary.

2.	Obtain all relevant VA treatment 
records from the Fort Knox Community-
Based Outpatient Clinic, dated from 
August 2004 onward.

3.	Schedule the veteran for another VA 
examination to ascertain the current 
severity of his service-connected 
residuals of fracture, right astralgus 
and navicular bones with degenerative 
changes.  All appropriate tests, to 
include range of motion measurements, 
should be performed and documented in 
the report.  

The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred. 

The examiner should also specifically 
address in the report the impact the 
veteran's service-connected residuals 
of fracture, right ankle have on his 
daily activities and any limitations of 
activity he experiences as a result of 
this disability.

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the August 2006 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


